COURT OF APPEALS
                                  EIGHTH DISTRICT OF TEXAS
                                       EL PASO, TEXAS
                                              §

  Jesus Cesar Solis,                              §               No. 08-17-00007-CR

                        Appellant,                §                  Appeal from the

  v.                                              §                120th District Court

  The State of Texas,                             §             of El Paso County, Texas

                         State.                   §               (TC# 20130D02293)

                                              §
                                            ORDER

       Pending before the Court is Appellant’s motion to abate the appeal in order for the trial

court to rule on a pending motion to correct the judgment with respect to the date sentence was

imposed in open court. The State does not oppose the motion and agrees that the judgment

appears to be incorrect. We therefore grant the Appellant’s motion, abate the appeal, and remand

the cause to the trial court for consideration of Appellant’s motion to correct the judgment. The

trial court is authorized to conduct a hearing on the motion, if it is deemed necessary, and any

hearing should be conducted within thirty days from the date of this order. The trial court is also

directed to rule on Appellant’s motion to correct the judgment and to file a corrected judgment, if

any, with the District Clerk within thirty days from the date of this order. The District Clerk

shall prepare a supplemental clerk’s record containing the trial court’s findings and/or orders and

forward the same to this Court on or before April 10, 2017. Further, the transcription of the




                                                 1
hearing shall be prepared, certified and filed with this Court on or before April 10, 2017.

       IT IS SO ORDERED this 1st day of March, 2017.




                                              PER CURIAM


Before McClure, C.J., Rodriguez and Palafox, JJ.




                                                 2